DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
During a telephone conversation with Brent Yamashita on 8/4/22 a provisional election was made without traverse to prosecute the claims 1-11. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the method of claim 65." There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneiderman et al. (US Pub. No. 2008/0080743) in view of Guckenberger (US Pub. No. 2007/0172155).
Consider claim 1. Schneiderman et al. teaches a method of video searching, comprising: obtaining a plurality of video clips from a plurality of devices (para. 0029 describes obtaining input video data from a plurality of devices as shown in fig. 2), each video clip associated with one or more of time information indicating a time when the video clip was captured (abstract describes storing the time stamp associated with each face); performing image recognition on the plurality of video clips (paras. 0045 and 0046 describe  performing face recognition on the video data); receiving an input image (para. 0046 describes a database containing a reference set of facial images); and identifying all clips in the plurality of video clips that match the input image (paras. 0050-0052 describe displaying all the clips that match the reference facial image).
Schneiderman et al. does not teach location information indicating a location where the video clip was captured.
However, Guckenberger teaches location information indicating a location where the video clip was captured (para. 0099 describes obtaining an image along with its location, using the GPS data acquired by the camera) as suggested by the prior art.
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide location information indicating a location where the video clip was captured, in order to access and link similar facial images.
Claims 2-4, 8, and 10 are rejected using similar reasoning as corresponding claims above.

Claims 5-7, 9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneiderman et al. (US Pub. No. 2008/0080743) in view of Guckenberger (US Pub. No. 2007/0172155) in further view of Kennedy et al. (US Pub. No. 2013/0254816).
Consider claim 5. Schneiderman et al. and Guckenberger teach all claimed limitations as stated above, except generating a video comprising all clips in the plurality of video clips that match the image of the face.
However, Kennedy et al. teaches generating a video comprising all clips in the plurality of video clips that match the image of the face (paras. 0071 and 0072 describe compiling desired video segments based on the presence of tagged people in the video segments).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to generate a video comprising all clips in the plurality of video clips that match the image of the face, in order to display compiled video in a smooth manner as suggested by the prior art.

Consider claim 6. Schneiderman et al. and Guckenberger teach all claimed limitations as stated above, except wherein the step of receiving an image of a face comprises receiving a photograph.
However, Kennedy et al. teaches wherein the step of receiving an image of a face comprises receiving a photograph (para. 0048 describes performing facial recognition in response to photographs).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the step of receiving an image of a face comprises receiving a photograph, in order to display compiled video in a smooth manner as suggested by the prior art.
Claims 7, 9, and 11 are rejected using similar reasoning as corresponding claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484